Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on June 28, 2022 is acknowledged.  Claims 2-3, 5, 9, 21-27 were canceled, claims 1, 4, 6, 12-14 were amended and claims 28-32 were newly added. Claims 1, 4, 6-8, 10-20, 28-32 are pending in the instant application.  
The restriction was deemed proper and made FINAL in the previous office action.  Claims 1, 4, 6-8, 10-20, 28-32 are examined on the merits in this office action.

Withdrawn Objections/Rejections
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed June 28, 2022.  

The rejection claim(s) 1-2, 4, 9-10, 12-17 and 19- under 35 U.S.C. 102(a)(1) as being anticipated by Hober (US20050143566) is withdrawn in view of amendment of the claims filed June 28, 2022.


New Claim Objections
Claim 1 is objected to for the following informality: the limitation of “an amino acid sequence” in (1)-(6) should be replaced with -the amino acid sequence-.

Claim 12 is objected to for the following informality: the limitation of “90% identical SEQ ID NO:” in should be replaced with -90% identical to SEQ ID NO:-.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18, 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “A polypeptide comprising an immunoglobulin (Ig)-binding domain, wherein the Ig-binding domain comprises (1) an amino acid sequence that is at least 90% identical to SEQ ID NO: 1, wherein the amino acid that corresponds to S44 of SEQ ID NO: 1 is hydrophobic; (2) an amino acid sequence that is at least 90% identical to SEQ ID NO: 2, wherein the amino acid that corresponds to S43 of SEQ ID NO: 2 is hydrophobic; (3) an amino acid sequence that is at least 90% identical to SEQ ID NO: 3, wherein the amino acid that corresponds to S41 of SEQ ID NO: 3 is hydrophobic.”  Claim 13 claims “The polypeptide of claim 1, wherein the polypeptide comprises at least 2 Ig-binding domains, wherein each Ig-binding domain comprises an amino acid sequence that is at least 90% identical to any one of SEQ ID NOS: 1-6”.  There is some confusion regarding the “at least 2 Ig-binding domains” given that Applicants do no specifically refer back to “the Ig-binding domain” or does not recite “further comprising”.  Thus, it is unclear if the “at least 2 Ig-binding domains” require the limitations of instant claim 1 which requires a hydrophobic amino acid substitution or if they are in addition to the Ig-binding domain of instant claim 1.  Thus, one cannot determine the metes and bounds of claim 13. If applicants are wanting the limitations of instant claim 1 in the at least 2 Ig-binding domains this should be reflected in the claim.  
Claim 1 claims “A polypeptide comprising an immunoglobulin (Ig)-binding domain, wherein the Ig-binding domain comprises (1) an amino acid sequence that is at least 90% identical to SEQ ID NO: 1, wherein the amino acid that corresponds to S44 of SEQ ID NO: 1 is hydrophobic; (2) an amino acid sequence that is at least 90% identical to SEQ ID NO: 2, wherein the amino acid that corresponds to S43 of SEQ ID NO: 2 is hydrophobic; (3) an amino acid sequence that is at least 90% identical to SEQ ID NO: 3, wherein the amino acid that corresponds to S41 of SEQ ID NO: 3 is hydrophobic.”  Claim 14 claims “The polypeptide of claim 1, wherein the polypeptide comprises 5 Ig- binding domains, wherein each Ig-binding domain comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6, and either one or both of the amino acids that correspond to S41 and N52 of SEQ ID NO: 6 in each Ig-binding domain are hydrophobic”.  There is some confusion regarding the “comprises Ig-binding domains” given that Applicants do no specifically refer back to “the Ig-binding domain” or does not recite “further comprising”.  Thus, it is unclear if the “5 Ig-binding domains” require the limitations of instant claim 1 which requires a hydrophobic amino acid substitution at position S41 or if they are in addition to the Ig-binding domain of instant claim 1.  Thus, one cannot determine the metes and bounds of claim 14.  Furthermore, the limitation of “and either one or both of the amino acids that correspond to S41 and N52 of SEQ ID NO: 6 in each Ig-binding domain are hydrophobic” is in consistent with the limitations of claim 1 given that claim 1 requires substitution at position N52 (or other corresponding amino acid).  Thus, the “one or both” would not fall within the limitations that require N52 be substituted.  Applicant should particularly point and distinctly claim their invention and what substitutions are required of the Ig-binding domains.
Claim 15 recites the limitation “wherein at least two” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 should be “wherein the at least two”.
Claim 16 recites the limitation “wherein at least two” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 should be “wherein the at least two”
Claim 17 recites the limitation “wherein at least two neighboring Ig-binding domains” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In particular, claim 13, which claim 17 is dependent does not mention neighboring Ig-binding domains.  A suggested amendment of the claim is “wherein the at least two Ig-binding domains are separated by at least on spacer domain”.
Claim 18 recites the limitation “wherein the spacer domain” in line 1.  There is insufficient antecedent basis for this limitation in the claim. A suggested amendment of the claim is “wherein the at least spacer domain…”.
Claim 31 claims “A polypeptide comprising an immunoglobulin (Ig)-binding domain, wherein the Ig- binding domain comprises an amino acid sequence that is identical to SEQ ID NO: 6,wherein the Ig-binding domain further comprises a mutation at S41, wherein S41 is substituted with a hydrophobic amino acid residue.”  Claim 31 is internally inconsistent because the sequence cannot be identical to SEQ ID NO:6 and have an S41 substitution at the same time and thus, the metes and bounds of the claim cannot be determined.  If Applicants are wanting the sequence of SEQ ID NO:6 except with a substitution at S41, this should be claimed.  For example, a suggested amendment to claim 31 would be “A polypeptide comprising an immunoglobulin (Ig)-binding domain, wherein the Ig- binding domain comprises  SEQ ID NO: 6with a mutation at S41, wherein S41 is substituted with a hydrophobic amino acid residue”.  Claim 32 is also rejected due to its dependence on claim 31 and not clarifying this point of confusion. 
 In addition, Claim 32 claims “wherein the Ig-binding domain further comprises a mutation at N52, wherein N52 is substituted with a hydrophobic amino acid residue”.  Again, the sequence cannot be identical to SEQ ID NO:6 and have a mutation at N52 and thus, the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hober (US20050143566).
Hober discloses “In an immunoglobulin-binding protein having an amino acid sequence of SEQ ID NO. 1 or SEQ ID NO. 2 capable of binding to regions of the immunoglobulin molecule other than complementarity determining regions”.  SEQ ID NO: 2 of Hober is the Z domain or protein A which is identical to instant SEQ ID NO: 6.  Hober further teaches a mutation of Asn at position 52 to the hydrophobic amino acid alanine (See Table 1) thus meeting the limitations of instant claim 28.  


Prior art made of record
There is no art that teaches substitution at position 41 with a hydrophobic amino acid.  The closest prior art made of record that teaches substitution at position 41 of domain C from Protein A is Nishihachijyo (WO2017014260 A1, cited previously).   Nishihachijyo teaches a mutant comprising S41R substitution (See paragraph 0140, Table 1, Figure 1).  However, there is no teaching, suggestion or motivation to modify the Z domain (SEQ ID NO:6) to comprise a substitution at S41 with a hydrophobic amino acid.

Allowable Subject Matter
Claims  4, 6-8, 10-11, 19-20 are allowed.
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654